DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by TSUKASHIMA (US Patent Application Publication 20190229447 A1).
As per claim 1, TSUKASHIMA teaches a board-to-board connector (1 and 101), to be mounted on a first board (see paragraph [0003]) and interposed between the first board (see paragraph [0003]) and a second board (see paragraph [0003]) to electrically connect a plurality of pads (see paragraph [0066] and [0076]) of the first board (see paragraph [0003]) with a plurality of pads (see paragraph [0066] and [0076]) of the second board (see paragraph [0003]) respectively, comprising: a rectangular flat-plate housing (11 and 111) including a first positioning hole (113a on left or right) and a second positioning hole (113a on left or right); and at least one contact row held on the housing (11 and 111), wherein the first positioning hole (113a on left or right) is disposed at a first corner part (along 111 on left or right between the sidewalls ) of the housing (11 and 111), and the second positioning hole (113a on left or right) is disposed at a second corner part (along 111 on left or right between the sidewalls ) at a diagonal position with respect to the first corner part (along 111 on left or right between the sidewalls ) of the housing (11 and 111).
As per claim 2, TSUKASHIMA teaches a board-to-board connector (1 and 101), wherein the at least one contact row includes a first contact row 151A and a second contact row 151B, the housing (11 and 111) includes a first side surface (along 114 on left or right) on one side thereof and touching the first corner part (along 111 on left or right between the sidewalls ), and a second side surface (along 114 on left or right) on another side thereof opposite to the one side, the first contact row 151A and the second contact row 151B extend from the first side surface (along 114 on left or right) to the second side surface (along 114 on left or right), the first contact row 151A is disposed between the first positioning hole (113a on left or right) and the second side surface (along 114 on left or right), and the second contact row 151B is disposed between the second positioning hole (113a on left or right) and the first side surface (along 114 on left or right).
As per claim 5, TSUKASHIMA teaches a board-to-board connector (1 and 101), wherein a notch open to the first side surface (along 114 on left or right) or a hole (between 113a and 151B) is formed between the second contact row 151B and the first positioning hole (113a on left or right).
As per claim 6, TSUKASHIMA teaches a board-to-board connector (1 and 101), further comprising: a reinforcing member 175 made of metal, wherein the housing (11 and 111) includes a second board (see paragraph [0003]) opposed surface to be opposed to the second board (see paragraph [0003]), and the reinforcing member 175 includes a reinforcing plate part 172 to cover the second board (see paragraph [0003]) opposed surface around the first positioning hole (113a on left or right) or the second positioning hole (113a on left or right).
As per claim 7, TSUKASHIMA teaches a board-to-board connector (1 and 101), wherein the reinforcing member 175 is disposed in such a way that the reinforcing plate part 172 of the reinforcing member 175 does not cover an inner edge (along 113a) of the first positioning hole (113a on left or right) or the second positioning hole (113a on left or right) when viewed in a thickness direction (vertical direction) of the housing (11 and 111). 
As per claim 8, TSUKASHIMA teaches a board-to-board connector (1 and 101), wherein the at least one contact row includes a plurality of contacts 151, each of the contacts includes an electrical contact spring piece (along 154) projecting from the second board (see paragraph [0003]) opposed surface, and an accommodation recess (along 113a wherein 172 meets) to accommodate the reinforcing plate part 172 of the reinforcing member 175 is formed on the second board (see paragraph [0003]) opposed surface of the housing (11 and 111).
As per claim 9, TSUKASHIMA teaches a board-to-board connector (1 and 101), wherein the reinforcing member 175 further includes a soldering part 173 projecting toward the first board (see paragraph [0003]) from the reinforcing plate part 172 of the reinforcing member 175 and connectable by soldering to a pad (see paragraph [0066] and [0076]) of the first board (see paragraph [0003]).
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claim 3, the prior art fails, provide or suggest, wherein a distance F1 between the first contact row and the first side surface and a distance F2 between the second contact row and the first side surface satisfy a relationship of F1>F2.
As per claim 4, the prior art fails, provide or suggest, wherein a distance F2 between the second contact row and the first side surface and a distance F3 between a part being farthest from the first side surface in an inner edge of the first positioning hole and the first side surface satisfy a relationship of F3>F2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831